DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-160640 08/29/2018.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 1/8/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/8/2021 has been considered.
Allowable Subject Matter
Claims 18-24 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious a concave diffraction grating for dispersing and focusing light, and having a spherical concave surface, the grating comprising: sawtooth grating grooves on a concave substrate, wherein the sawtooth grating grooves are obtained by transferring a mold of the concave diffraction grating, the sawtooth grating grooves in which a spacing is arithmetically reduced in a blaze direction, and a blaze angle is constant, in combination with the rest of the limitations of the claim.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a concave diffraction grating for dispersing and focusing light, and having a spherical concave the sawtooth grating grooves in which a spacing gradually changes from a wide spacing to a narrow spacing in a blaze direction, and a blaze angle is constant, in combination with the rest of the limitations of the claim.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical device comprising: a sawtooth grating grooves on a concave substrate, the sawtooth grating grooves are obtained by transferring a mold of the concave diffraction grating, and the mold of the concave diffraction grating is produced by forming the sawtooth grating grooves on a planar substrate, the sawtooth grating grooves in which a spacing is arithmetically reduced in a blaze direction, and a blaze angle is constant, in combination with the rest of the limitations of the claim.
	Claim 22 is/are allowed by the virtue of dependency on the allowed claim 20.
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical device comprising: a sawtooth grating grooves on a  concave substrate, the sawtooth grating grooves adjacent to each other are obtained by transferring a mold of the concave diffraction grating, and the mold of the concave diffraction grating is produced by forming the sawtooth grating grooves on a planar substrate, the sawtooth grating grooves in which a spacing gradually changes from a wide spacing to a narrow spacing in a blaze direction, and a blaze angle is constant, in combination with the rest of the limitations of the claim.
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for producing a concave diffraction grating, the method comprising: a step of forming a sawtooth shape on a planar substrate by photo-lithography and etching or machining and making a shape in which a spacing between grating grooves having the sawtooth shape is arithmetically reduced in a blaze direction and a blaze angle is constant, in combination with the rest of the limitations of the claim.
As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for producing a concave diffraction grating, the method comprising: a step of forming a sawtooth shape on a planar substrate by photo-lithography and etching or machining and making a shape in which a spacing between grating grooves having the sawtooth shape and being adjacent to each other gradually changes from a wide spacing to a narrow spacing in a blaze direction and a blaze angle is constant, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hettrick (US 4,798,446) teaches a reflection diffraction grating having a series of transverse minute grooves of progressively varying spacing along a concave surface enables use of such gratings for X-ray or longer wavelength imaging of objects. The variable groove spacing establishes a planatism or substantially uniform magnification across the optical aperture. The grating may be used, for example, in X-ray microscopes or telescopes of the imaging type and in X-ray microprobes. Increased spatial resolution and field of view may be realized in X-ray imaging (abstract). However, Hettrick does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886